    Case 4:17-cv-00893-ALM Document 480 Filed 06/27/19 Page 1 of 1 PageID #: 23099




                               United States District Court
                                      EASTERN DISTRICT OF TEXAS
                                          SHERMAN DIVISION

     HUAWEI TECHNOLOGIES CO., LTD.                     §
     and FUTUREWEI TECHNOLOGIES,                       §
     INC.,                                             §
                                                       §   Civil Action No. 4:17-CV-893
     v.                                                §   Judge Mazzant
                                                       §
     YIREN RONNIE HUANG, and CNEX                      §
     LABS, INC.                                        §

                                  JUDGMENT ON JURY VERDICT


           This action came on for trial before the Court and a jury, the undersigned presiding, and

    the issues have been duly tried after the jury having duly rendered its verdict.

           It is ORDERED and ADJUDGED that Plaintiffs take nothing and that Plaintiffs’ case

    against Defendants is DISMISSED WITH PREJUDICE.

           It is ORDERED and ADJUDGED that Defendants take nothing and that Defendants’ case

    against Plaintiffs is DISMISSED WITH PREJUDICE.

.          It is further ORDERED that each party bear its own costs.

           All pending motions are DENIED, and all relief not previously granted is hereby

    DENIED.

           IT IS SO ORDERED.
           SIGNED this 27th day of June, 2019.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
